Citation Nr: 0525772	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-08 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Whether the veteran is entitled to compensation under 38 
U.S.C.A. § 1151 for residuals, including urinary incontinence 
and placement of artificial urinary sphincter, as a result of 
VA surgery performed in December 2000.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to February 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2004).  It is necessary to obtain a medical 
examination of the veteran along with an opinion as to 
whether the veteran has residuals as a result of a December 
2000 transurethral resection of the prostate that may be 
compensated under 38 U.S.C.A. § 1151 because no such opinion 
has been obtained.

Also, the veteran's representative asserts that the veteran 
did not sign an informed consent form prior to his surgery in 
December 2000.  Although a November 29, 2000 VA treatment 
record indicates that an informed consent was obtained from 
the veteran, the record of that, if any, has not been 
associated with the veteran's claims file.  See 38 C.F.R. 
§ 17.32(d) (2004) (governing documentation of informed 
consent).  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  Copies of the informed consent forms 
signed by the veteran regarding his surgery in December 2000 
(signed on approximately November 29, 2000) and regarding his 
May 2001 surgery (signed on approximately April 14, 2001) 
should be obtained.  Also, the operative report for a May 4, 
2001 placement of an artificial urinary sphincter should be 
obtained.

Finally, VA must ensure full and complete compliance with the 
duty-to-notify provisions enacted by the VCAA.  That is, a 
July 23, 2001 letter from the RO provided the veteran with 
the relevant notice regarding a claim of service connection 
on a direct basis but failed to provide the required notice 
regarding the veteran's claim for compensation under 38 
U.S.C.A. § 1151.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issue of whether the 
veteran is entitled to compensation under 
38 U.S.C.A. § 1151 for residuals 
including urinary incontinence and 
placement of artificial urinary sphincter 
as a result of VA surgery performed in 
December 2000.  This includes notifying 
the veteran specifically (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.

The veteran should also be asked to 
provide any evidence in his possession 
that pertains to the claim on appeal.

2.  Obtain VA records pertaining to the 
veteran's surgeries in December 2000 and 
May 2001 including copies of the informed 
consent forms signed by the veteran 
regarding his surgery in December 2000 
(signed on approximately November 29, 
2000) and regarding his May 2001 surgery 
(signed on approximately April 14, 2001) 
and the operative report for a May 4, 
2001 placement of an artificial urinary 
sphincter.  See 38 C.F.R. § 17.32(d) 
(2004) (governing documentation of 
informed consent).  The RO should 
associate all records and responses with 
the claims file.

3.  After the development requested above 
is completed, provide a VA genitourinary 
examination by a urologist to the veteran 
to determine whether the veteran has 
additional disability as a result of 
surgery in December 2000, which was 
proximately caused by VA's carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault, or by an event not reasonably 
foreseeable.

The claims folder, including the December 
2000 operation report and hospital 
summary; records of VA treatment of the 
veteran on September 11, 2000, September 
25, 2000, November 3, 2000, November 29, 
2000, December 28, 2000, January 18, 
2001, February 14, 2001, April 27, 2001, 
May 4, 2001 (artificial urinary sphincter 
placement), May 11, 2001, May 29, 2001, 
June 12, 2001, July 12, 2001, July 23, 
2001, August 6, 2001, November 6, 2001, 
April 9, 2002, and July 22, 2002; a March 
14, 2001 statement by the veteran's 
spouse; the report of an October 2001 VA 
diabetes mellitus examination; and a 
February 15, 2001 statement by a VA 
urologist, should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

As background, the Board notes that the 
applicable law provides that a veteran 
may receive compensation for additional 
disability as a result of VA treatment, 
which was proximately caused by (1) VA's 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault, or (2) an event not 
reasonably foreseeable.

To determine whether additional 
disability exists under the applicable 
law, the veteran's condition immediately 
prior to the beginning of the hospital 
care, medical or surgical treatment, 
examination, training and rehabilitation 
services, or compensated work therapy 
(CWT) program upon which the claim is 
based is compared to his or her condition 
after such care, treatment, examination, 
services, or program has been completed.  
Each involved body part or system is 
considered separately.

The proximate cause of disability is the 
action or event that directly caused the 
disability, as distinguished from a 
remote contributing cause.  To establish 
that carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part in 
furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that (1) the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death and (2) (i) that VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider or (ii) that VA furnished the 
hospital care, medical or surgical 
treatment, or examination without the 
veteran's or, in appropriate cases, the 
veteran's representative's informed 
consent.

Whether the proximate cause of a 
veteran's additional disability or death 
was an event not reasonably foreseeable 
is to be determined based on what a 
reasonable health care provider would 
have foreseen.  The event need not be 
completely unforeseeable or unimaginable 
but must be one that a reasonable health 
care provider would not have considered 
to be an ordinary risk of the treatment 
provided.  In determining whether an 
event was reasonably foreseeable, VA will 
consider whether the risk of that event 
was the type of risk that a reasonable 
health care provider would have disclosed 
in connection with informed consent 
procedures.

Provide an opinion as to whether the 
veteran has additional disability due to 
receiving treatment in December 2000 that 
was the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar fault on the part 
of VA in furnishing care, or an event not 
reasonably foreseeable.

Use the following language, as may be 
appropriate:  "due to," "more likely 
than not due to" (likelihood greater 
than 50%), "at least as likely as not 
due to" (50%), "less likely than not 
due to" (less than 50% likelihood), or 
"not due to" carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar fault on the part of VA in 
furnishing care, or to an event not 
reasonably foreseeable.

A complete rationale should be provided 
for any opinion expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

